Title: Virginia Delegates to Benjamin Harrison, 24 June 1783
From: Virginia Delegates
To: Harrison, Benjamin


Editorial Note
This letter is probably the latest in date of the letters to Governor Harrison signed by JM as a delegate in Congress, prior to the expiration of his term on 2 November 1783. For at least a partial explanation of the omission of his signature from the nine remaining letters in this series, see JM to Randolph, 8 July, n. 2; 15 July, and n. 7; JM to Jefferson, 17 July 1783, and n. 10. Assuming as in similar instances that JM authorized the other Virginia delegates to write in his behalf as well as their own, and having much evidence that they kept him informed of their views and their actions at Princeton, the editors will include the nine letters in the present volume. See Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (7 vols. to date; Chicago, 1962——)., IV, 53; 412; VI, 39; 333; 446; 463; 501.
 
Sir
Phila. June 24. 1783
In our last to yr Excellen[c]y we convey’d information that a mutiny amongst the troops in Philadelphia had happily subsided. the event has proved that appearances were fallatious. On Friday we received thro the executive of this state transmitted by the commanding officer at Lancaster that part of the troops there had set out for this place headed by their sergeants. Congress immediately appointed a committe[e] to confer with the execut[i]ve council & concert measures for preventing a junction. The committe[e] reported from the executive that they were indisposed to call on the militia as they were dou[b]tful whether a call would be obeyed. The troops arrived[,] formed a junction when their officers were obliged to retire. On Saturday the state house whilst Congress were sitting was surrounded by a mutinous and menacing force to the amount of three hundred while detachments took possession of the arsenal and magazine. They sent in a written demand to to be allowed to appoint officers to redress their grievances requiring a favorable answer in twenty minutes or they would let in enraged soldiery. This altho’ directed to the executive council was certainly meant ultimately for Congress to whom a memorial had been previously presented signed by by sergeants of so insolent a nature as to forbid any answer. In this situation Congress thought it most becoming their character to take no public notice of the insult but to forbear any official act whatever. By the exertions of General Sinclair and of individual members of Congress they were gradually dive[r]ted from their purpose, altho’ inflamed by misrepresentation & intoxicated with liquor furnished by the rabble present. This scene continued about twelve to three oclock when Congress retired thro the soldiers who themselves shortly after retired to their barrac[k]s.
At six oclock Congress reassembled and resolved that the comittee should again wait on the executives & demand a categorical answer whether they would make exertions to support government & to inform that unless satisfactory measures shou[l]d be taken to restore the authority to government (of which the committe[e] and president were to be judges in the reces[s] of Congress) that then business should be summoned to meet at Princetown or or Trentown in New Jersey. Of these steps General Washington was informed and directed to detach a select force for the purpose of quelling the mutiny. The committe[e] found the executive wholly indecisive & at their request, gave ’em a day to deliberate at the end of which they remained, either incapable or indisposed to exert the necessary force. In this state things now remain the temper and views of mutinears are not yet ascertained as little are known [of] the root or extent of the evil
J. Madison  J F Mercer
